GARTH, Circuit Judge, concurring:
I am in full accord with the majority opinion, with the exception of the manner in which it has chosen to reject the City of Philadelphia’s claim that the City need not comply with the district court’s contempt order because that order runs afoul of the Pennsylvania Tort Claims Act, 42 Pa.Cons. Stat.Ann. §§ 8541-64 (Purdon 1982). The City’s argument is predicated on its anticipation that some of the monies it is required to pay as a result of the district court’s contempt order may ultimately be utilized to compensate property owners.
The majority has resolved this issue by invoking the Supremacy Clause of the United States Constitution. I have difficulty understanding the relevance of such a disposition in the context of this case. Moreover, in my opinion, it is inappropriate to resort to a constitutional analysis here in order to resolve the City's contentions. While the City may very well be immunized by the Pennsylvania Tort Claims Act where a tort has been committed by the City, the Act does not purport to, nor can it, immunize the City from paying fines imposed by the district court for the City’s failure to comply with the court’s order. In short, the Pennsylvania Tort Claims Act simply does not apply to a court’s valid imposition of a coercive penalty.
*683As a consequence, the City’s invocation of Pennsylvania’s Tort Claims Act is without merit, and must be resolved against the City. However, I do not believe the majority is correct in deciding this matter on a constitutional ground where a more narrow resolution of this issue may be based on the inapplicability of the Pennsylvania statute. See Hagans v. Lavine, 415 U.S. 528, 543, 94 S.Ct. 1372, 1382, 39 L.Ed.2d 577 (1974).
In all other respects, I concur in the majority’s opinion.